Exhibit (g)(7) APPENDIX I TO THE AMENDMENT DATED JUNE 12, 2 AGREEMENT DATED OCTOBER 17, 2 & CO. LIST OF REGISTERED INVESTMENT COMPANIES UNDER THE DWS FUNDS BOARD SUBJECT TO THE TERMS OF THE AMENDMENT TO THE CUSTODIAN AGREEMENT Effective As Of November 1, 2012 FundEffective Date DWS INTERNATIONAL FUND, INC., on behalf of its series DWS Diversified International Equity FundFebruary 1, 2011 DWS Emerging Markets Equity FundOctober 17, 2008 DWS International FundNovember 1, 2012 DWS World Dividend Fund (f/k/a DWS Europe Equity Fund)July 15, 2009 DWS GLOBAL/INTERNATIONAL FUND, INC., on behalf of its series DWS Global Small Cap Growth FundNovember 1, 2012 DWS Global Thematic FundOctober 17, 2008 DWS SECURITIES TRUST, on behalf of its series DWS Gold & Precious Metals FundMarch 1, 2011 DWS VARIABLE SERIES I, on behalf of its series DWS Global Small Cap Growth VIPNovember 1, 2012 DWS International VIPNovember 1, 2012 DWS VARIABLE SERIES II, on behalf of its series DWS Diversified International Equity VIPOctober 17, 2008 DWS Global Thematic VIPOctober 17, 2008 BROWN BROTHERS HARRIMAN & CO. EACH REGISTERED INVESTMENT COMPANY IDENTIFITED ON THIS APPENDIX I By: /s/Michael A. Saunders By: /s/John Millette Name: Michael A. Saunders Name: John Millette Title: Managing Director Title: Secretary
